NO. 07-00-0561-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                      MAY 9, 2001

                         ______________________________


                            GABRIEL GARZA, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 99-431453; HONORABLE CECIL G. PURYEAR, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                              ABATEMENT AND REMAND


      Pursuant to a plea of guilty, appellant Gabriel Garza was convicted of burglary of

a habitation with intent to commit theft and punishment was assessed at ten years

confinement, probated for five years. Upon the State’s application, community supervision

was revoked for violations of the terms and conditions thereof, and the original punishment
of 10 years confinement was imposed. After appellant perfected his appeal, the clerk’s

record was filed on February 5, 2001. Three motions for extensions of time in which to file

the reporter’s record were previously granted because the court reporter, Ms. Vicki Laing

explained that counsel for appellant, Mr. Anthony Williams, had not made arrangements

to pay for the record. By letter dated April 6, 2001, this Court requested Mr. Williams to

explain within 15 days why he had failed to communicate with Ms. Laing regarding the

reporter’s record. Mr. Williams did not respond. On May 7, 2001, Ms. Laing filed her fourth

motion for extension of time in which to file the reporter’s record.


       We now abate this appeal and remand the cause to the trial court for further

proceedings. Ms. Laing’s fourth motion for extension of time is held in abeyance until such

time as this appeal is reinstated. Upon remand, the trial court shall immediately cause

notice of a hearing to be given and, thereafter, conduct a hearing to determine the

following:


       1.     whether appellant desires to prosecute the appeal, and if so,

       2.     whether appellant has been denied effective assistance of counsel;
              and
       3.     whether appellant is indigent and entitled to a free reporter’s
              record and appointment of new counsel.


The trial court shall cause the hearing to be transcribed. Should it be determined that

appellant desires to continue the appeal and is indigent, then the trial court shall also take

such measures as may be necessary to assure appellant effective assistance of counsel,


                                              2
which measures may include the appointment of new counsel.                 If new counsel is

appointed, the name, address, telephone number, and state bar number of said counsel

shall be included in the order appointing new counsel. Finally, the trial court shall execute

findings of fact, conclusions of law, and such orders as the court may enter regarding the

aforementioned issues, and cause its findings and conclusions to be included in a

supplemental clerk's record. A supplemental record of the hearing shall also be included

in the appellate record. Finally, the trial court shall file the supplemental clerk's record and

the supplemental reporter's record with the Clerk of this Court by Friday June 29, 2001.


       It is so ordered.
                                                   Per Curiam




Do not publish.




                                               3